This is an appeal from the district court of Dallas county, Tex., from an order dissolving a temporary writ of injunction that had theretofore been granted on the presentation to the judge of said court by appellant of his verified petition. The said temporary writ of injunction was granted on January 15, 1923, and restrained appellees, all of whom were the publishers or interested in the publication of a certain newspaper, published in the city of Fort Worth and known as the Independent Oil 
Financial Reporter, from publishing, circulating, or selling, or causing to be published, circulated, or sold, in the said Independent Oil 
Financial Reporter, or in any other newspaper, or in any other manner circulating, any written statement to or concerning appellant C. C. Cannan, containing any scurrilous, malicious, or libelous charges against him.
This is a companion case of Strang v. Biggers et al., 252 S.W. 826, this day affirmed by this court. Appellant in this cause states that "the same legal propositions and identical facts presented in the Strang Case are presented in this case," and requests the court to consider the two cases on the brief filed in the Strang Case. The opinion in the Strang Case is therefore necessarily controlling, and, for a statement of this case and a discussion of the legal propositions involved, we refer to the said Strang Case.
In accordance with the opinion in the said Strang Case, we hold that the trial court did not err in dissolving the injunction, and this cause is affirmed.
  Affirmed. *Page 828